[DO NOT PUBLISH]



                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT           FILED
                                    ________________________ U.S. COURT OF APPEALS
                                                                    ELEVENTH CIRCUIT
                                                                      MARCH 2, 2012
                                            No. 11-14157
                                        Non-Argument Calendar           JOHN LEY
                                                                         CLERK
                                      ________________________

                           D.C. Docket No. 8:10-cr-00545-JSM-TGW-1



UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                                  Plaintiff-Appellee,

                                               versus

JOHNY ALBERTO CALZADA,

llllllllllllllllllllllllllllllllllllllll                            Defendant-Appellant.

                                     ________________________

                           Appeal from the United States District Court
                               for the Middle District of Florida
                                 ________________________

                                           (March 2, 2012)

Before PRYOR, MARTIN and FAY, Circuit Judges.

PER CURIAM:
      Johny Alberto Calzada appeals his sentence of 292 months of imprisonment

for conspiring to possess with intent to distribute 5 kilograms or more of cocaine

while onboard a vessel subject to the jurisdiction of the United States, 46 U.S.C.

§§ 70503(a), 70506; 21 U.S.C. § 960(b)(1)(B)(ii), and possessing with intent to

distribute 5 kilograms or more of cocaine while onboard that vessel, id.; 46 U.S.C.

§§ 70503(a)(1), 70506(a); 18 U.S.C. § 2. Calzada challenges the denial of his

request for a downward departure, United States Sentencing Guidelines Manual §

5H1.4 (Nov. 2010), and the reasonableness of his sentence. We affirm.

      We lack jurisdiction to review the denial of Calzada’s request for a

downward departure. We cannot examine a discretionary decision not to depart

downward “unless the district court incorrectly believed that it lacked authority to

grant the departure,” and the record establishes that the district court “understood

that it could depart, but chose not to do so.” United States v. Dudley, 463 F.3d

1221, 1228 (11th Cir. 2006). The district court considered Calzada’s age and

physical ailments and determined, because he could “be adequately cared for in

the detention system,” that a downward departure was unwarranted. The record

does not establish that the district court failed to understand its authority to depart.

      The district court did not abuse its discretion by sentencing Calzada to a

term of imprisonment at the low end of the advisory guideline range. Calzada, the

                                           2
captain of a Panamanian fishing vessel, attempted to smuggle into the United

States 640 kilograms of cocaine that had been concealed in the fish hold of his

ship. Calzada testified incredibly at trial that he did not know about the drugs

until a member of his crew used a satellite telephone to make arrangements to

transfer the drugs and blamed his “mistaken decision” to go to trial on the fact that

he “perhaps . . . did not understand well what was being translated . . . .” Calzada

complains about the lesser sentence received by Apolinar De La Cruz Yesquen,

who served on the ship’s crew and pleaded guilty to the same crimes, but Calzada

is not similarly situated to De La Cruz. See United States v. Langston, 590 F.3d

1226, 1237 (11th Cir. 2009). Calzada’s sentence is reasonable.

      We AFFIRM Calzada’s sentence.




                                          3